department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c november cc ita b04 genin-146085-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil ----------------------- ------------------------------- ------------------------------ dear ----------------- this letter responds to your request for information dated october in particular you ask for clarification of revrul_70_604 1970_2_cb_9 and whether a condominium_management_association must recognize income attributable to excess assessments collected during the taxable_year if the assessments are accumulated in a working_capital reserve except as provided under sec_528 of the internal_revenue_code a condominium_management_association that is classified as a corporation for federal_income_tax purposes has taxable_income to the extent its income exceeds its expenses thus income attributable to excess assessments is generally taxable revrul_70_604 concerns the issue of whether a particular condominium management_corporation is taxable on excess assessments that are applied against the following year's assessments the revenue_ruling states that the sole authorized activity of the condominium management_corporation is the assessment of its stockholder-owners for the purposes of managing operating maintaining and replacing the common elements of the condominium property the stockholder-owners of the corporation hold a meeting each year to decide whether to return any excess assessments to themselves or to have the excess applied against the following year's assessments the ruling concludes that the corporation is not taxable on the excess assessments because the excess has been returned in effect to the stockholder-owners whether in the form of cash or in the form of a credit against next year's assessment revrul_70_604 does not provide that a condominium management_corporation may avoid recognizing taxable_income attributable to excess assessments by accumulating the excess_amount in a working_capital reserve there are two subsequent rulings that deal with special_assessments revrul_75_370 1975_2_cb_25 provides that special_assessments for roof and elevator replacements collected by a condominium management_corporation and held in a separate bank genin-146085-09 account are not taxable to the corporation because it acts merely as an agent for the homeowners in receiving the special_assessments ie the corporation has a fiduciary obligation to expend the funds as specifically approved by the owner-stockholders for another situation revrul_75_371 1975_2_cb_52 provides that sec_118 excludes special_assessments for replacing outdoor furniture from income this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_7 date if you have any additional questions please contact our office at -------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting cc
